Case: 19-2152    Document: 45      Page: 1   Filed: 05/14/2020




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

     LONE STAR SILICON INNOVATIONS, LLC,
                   Appellant

                              v.

   NANYA TECHNOLOGY CORPORATION, NANYA
   TECHNOLOGY CORPORATION U.S.A., NANYA
    TECHNOLOGY CORPORATION DELAWARE,
                    Appellees
             ______________________

                        2019-2152
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 00063.
                  ______________________

     Before CHEN, HUGHES, and STOLL, Circuit Judges.
 CHEN, Circuit Judge.
                         ORDER
     Nanya Technology Corporation, Nanya Technology
 Corporation Delaware, and Nanya Technology Corporation
 U.S.A. (collectively, Nanya) petitioned for inter partes re-
 view of claims 1, 3, 4, 11, 13, and 14 of U.S. Patent No.
 6,097,061 (the ’061 patent) owned by Lone Star Silicon In-
 novations, LLC (Lone Star). In its Final Written Decision,
Case: 19-2152     Document: 45      Page: 2    Filed: 05/14/2020




 2      LONE STAR SILICON INNOVATIONS    v. NANYA TECHNOLOGY
                                                  CORPORATION


 the Patent Trial and Appeal Board (Board) held that all the
 challenged claims are unpatentable under both Nanya’s
 and Lone Star’s proposed claim constructions for the
 phrase “a channel region formed in the semiconductor sub-
 strate.” Nanya Tech. Corp. v. Lone Star Silicon Innova-
 tions LLC, No. IPR2018-00063 (P.T.A.B. May 15, 2019).
 Lone Star appeals the Board’s decision.
     In a decision issued today in an appeal from a separate
 IPR on the same patent, we affirmed the Board’s decision
 holding claims 1, 3–6, 11, and 13–16 of the ’061 patent un-
 patentable. Lone Star Silicon Innovations LLC v. Iancu,
 No. 19-1556, — F. App’x — (Fed. Cir. May 14, 2020). Thus,
 this appeal is moot in light of that decision. Cisco Sys., Inc.
 v. TQ Delta, LLC, 928 F.3d 1359, 1361 (Fed. Cir. 2019).


     IT IS ORDERED THAT:
     Accordingly, this appeal is dismissed as moot in light
 of our affirmance in Lone Star Silicon Innovations LLC v.
 Iancu, No. 19-1556, — F. App’x — (Fed. Cir. May 14, 2020),
 which invalidated all of the claims at issue in this appeal.


 Each party shall bear its own costs.


                                   FOR THE COURT

          May 14, 2020             /s/ Peter R. Marksteiner
             Date                  Peter R. Marksteiner
                                   Clerk of Court